Case 0:19-cv-60768-RKA Document 34 Entered on FLSD Docket 09/21/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No.: 0:19-cv-60768

  FRANCIS TORRES,

         Plaintiff,

  v.

  CONTOURE LASER BODY SCULPTING &
  COSMETIC CENTER, LLC,

        Defendant.
  ___________________________________________/

         JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff FRANCIS TORRES and Defendant CONTOURE LASER BODY SCULPTING

  & COSMETIC CENTER, LLC, by and through respective undersigned counsel, pursuant to Rule

  41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby file this Joint Stipulation of

  Voluntary Dismissal with Prejudice of the above styled action. Plaintiff and Defendant shall each

  bear their own attorneys’ fees and costs. All parties have reviewed this stipulation.

         DATED: September 21, 2019

   /s/ Jibrael S. Hindi                       .         /s/ Ethan Alexander Arthur            .
  JIBRAEL S. HINDI, ESQ.                               Ethan Alexander Arthur
  Florida Bar No.: 118259                              ETHAN ALEXANDER ARTHUR, ESQ.
  E-mail:jibrael@jibraellaw.com                        Email: earthur@wickersmith.com
  THOMAS J. PATTI, ESQ.                                Florida Bar No: 119054
  Florida Bar No.: 118377                              JORDAN SCOTT COHEN, ESQ.
  E-mail:tom@jibraellaw.com                            Email: jcohen@wickersmith.com
  The Law Offices of Jibrael S. Hindi                  Florida Bar No: 551872
  110 SE 6th Street, Suite 1744                        Wicker Smith O'Hara McCoy and Ford, P.A.
  Fort Lauderdale, Florida 33301                       100 North Tampa Street, Suite 1800
  Phone: 954-907-1136                                  Tampa, Florida 33602
  Fax: 855-529-9540                                    Phone: (813) 222-3939
  COUNSEL FOR PLAINTIFF                                Fax: (813) 222-3938
                                                       COUNSEL FOR DEFENDANT




                                              Page 1 of 1
